                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                             CILENTI         &        COOPER, PLLC              DOC#:_ _ _ _ _ __
                                        ATTORNEYS AT LAW
                                                                                DATE FILED:
                                               10 Grand Central
                                         155 East 44' h Street - 6 th Floor
                                                                                               ------
                                                                                                12/02/2019

MEMO ENDORSED                             New York, New York 10017


                                           Telephone (212) 209-3933
                                            Facsimile (212) 209-7102


                                                   November 27, 2019
                                                           In light the representation that a settlement in
 BYECF
                                                           this matter had been reached, the Initial Case
 Hon. Katherine H. Parker, U.S.M.J.                        Management Conference currently scheduled
 United States District Court                              for December 16, 2019 is hereby adjourned
 Southern District of New York                             sine die.
 500 Pearl Street                                                                    SO ORDERED:     /7
 New York, New York 10007                                                             ~ fl- ut'4-ll<A
                                                                                      HON. KATHARINE H. PARKER
                                                                                      UNITED STATES MAGISTRATE JUDGE
                Re:     Coronel v. Royal Katsuei Inc., et al.
                                                                                                     12/02/2019
                        Case No. 19-CV-3054 (KHP)

 Dear Judge Parker,

         We are counsel to the plaintiff in the above-referenced matter. An initial pretrial
 conference is scheduled before Your Honor on December 16, 2019 at 10:30 a.m. However, the
 parties are pleased to advise that they have reached a settlement in principle. Accordingly,
 please accept this letter as the parties' joint request that the conference be adjourned sine die, and
 that they be given thirty (30) days to file their settlement agreement for the Court's review and
 approval.

         We thank the Court for considering this application.

                                                    Respectfully submitted,


                               =---==-- ~ -/
                                                ~ ~nti



 cc: Defense Counsel (by ECF)
